Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20 submitted on 04/20/2022 has a typographical error in line 1, which recites in part: “The assembly according to claims 15-19”, however, claim 20 (in a previous version) which was submitted on 09/06/2019 recites in part: “The assembly according to claim 15”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5, 10, 11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP3378515, hereinafter referred to as “Lee”) in view of Chen (TW M376430, hereinafter referred to as “Chen”).
Regarding claim 1, Lee discloses a supporting device (Figs 1-5, a support portion 200 and a accommodation cap 100) for a medicament delivery device (Fig. 1, syringe with needle N and needle support S; [0047] lines 1-7), the supporting device (100 and 200) comprising: a support body (Figs 1-5, support portion 200) for supporting the medicament delivery device ([0050] lines 1-6; [0007] lines 1-7), where the support body (200) has a mass ([0068] mass center weight portion 230), a center of gravity G ([0068] lines 1-4, 230 functions as center of mass of 200) and a shape (Figs 1 and 4, curved shape of curved surface portion 211 of 230) such that when positioned on a substantially horizontal surface the support body moves from an unbalanced position to an upright position ([0015] lines 1-5; [0074] lines 2-8), where the supporting device is a self-righting device ([0014] line 1-4: principle of roly-poly toy; [0074] lines 4-8; [0083] lines 3-6) and where the support body (200) further comprises at least: a proximally facing first surface (Figs 3 and 4, a top surface of 230) which faces generally upwards in an upright position of the self-righting device (Fig. 4, top surface of 230 faces upwards when both 100 and 200 are aligned vertically upright); a distally facing convex second surface which faces generally downwards in an upright position of the self-righting device (Fig. 4, curved surface portion 211 (bottom curved convex surface) of 230 faces downwards when both 100 and 200 are aligned vertically upright) and is configured to contact the substantially horizontal surface  ([0067] lines 4-10: the curved surface portion 211 allowing the syringe safe cap assembly 1 to overall roll from side to side, and to stand lastly by the flat surface portion 212, thereby implying that the curved surface 211 would directly contact the horizontal ground surface during rolling from side to side of the syringe safe cap assembly until finally when standing by the flat surface portion 212 in the middle; [0073] describes of the reciprocating motion in right and left directions); and a central axis A of symmetry substantially perpendicular to the first and second surfaces (see annotated figure A below).  
However, Lee fails to disclose a socket extending from the first surface and having a bottom that is located above the second surface such that the center of gravity is below the bottom of the socket and above the second surface.
However, Chen teaches a socket extending from the first surface and having a bottom that is located above the second surface such that the center of gravity is below the bottom of the socket and above the second surface (Fig. 2, balance block 12 is center of gravity for the tumbler pen holder, which is below bottom of socket and above second surface, see annotated figure B below for socket, bottom of socket, center of gravity and first and second surfaces).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by Chen based on the rationale that the main body (1) of Chen appears to be much narrower and compact in size than the support portion 200 and housing portion 210 of Lee (see Fig. 4 of Lee versus Fig. 2 of Chen side-by-side), thus modifying the shape/structure of the support portion and housing portion of Lee thereby allowing for more supporting devices supporting medicament delivery devices assembled within the same space, which means space saving benefit is realized.  Meanwhile, even without the flat surface portion 212 of Lee, the curved bottom surface 2 of Chen will achieve the same final balancing and upright stabilization effect due to the presence of the balance block, see English translation copy [0007] and [0009] from Chen. 








Annotated Figure A of Fig. 4 of Lee

    PNG
    media_image1.png
    736
    576
    media_image1.png
    Greyscale

Annotated Figure B of Fig. 2 of Chen

    PNG
    media_image2.png
    788
    842
    media_image2.png
    Greyscale

Regarding claim 2, Lee discloses wherein the support body (Figs 1-5, 200) further comprises an accommodating member (Figs 1-5, accommodation cap 100/ accommodating member) configured to be attached to the support body ([0050] lines 1-4).  However, Lee fails to disclose wherein the accommodating member and the socket are attached to each other. 
However, Lee modified by Chen teach wherein the accommodating member (Lee: 100) and the socket are attached to each other (Referring to MPEP 2144.04, C. “Making Separable In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."   Therefore, it would have been obvious to make the accommodating member (accommodation cap 100) taught by Lee and the socket and main body (1) taught by Chen (see annotated figure B above and Fig. 2 of Chen) as separate elements to be attached to each other, rather than being integral as the accommodation cap 100 and support portion 200 of Lee).  

Regarding claim 4, Lee alone fails to disclose wherein the socket is shaped and dimensioned so as to securely hold a predetermined medicament delivery device attached to the self-righting supporting device by attachment to the accommodating member.

However, Lee modified by Chen teach wherein the socket (Chen: see annotated figure B above) is shaped and dimensioned so as to securely hold a predetermined medicament delivery device  (Referring to MPEP 2144.04 (IV) which recites in part: “B. Changes in Shape  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).   Thus, it would have been obvious to modified the shape and dimension of the socket of Chen to be able to securely hold a syringe of Lee as a matter of design choice when combining the invention of Lee and Chen in the manner as claimed) attached to the self-righting supporting device by attachment to the accommodating member (Lee: [0014] line 1-4: principle of roly-poly toy; [0074] lines 4-8; [0083] lines 3-6; insert guide surface 120; Figs 1-5, accommodation cap 100/ accommodating member). 

Regarding claim 5, Lee alone fails to disclose wherein the socket is attached to the supporting device by permanent attachment to the accommodating member.

However, Lee modified by Chen teach wherein the socket (Chen: see annotated figure B above) is attached to the supporting device (Lee: support portion 200, see annotated figure A above) by permanent attachment to the accommodating member (referring to MPEP 2144.04 (V) which recites in part: “B .Making Integral   In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.");”  Thus, making the socket and the support device to be integral, i.e. permanent attachment, can be considered merely a matter of obvious engineering choice). 

Regarding claims 2, 4, 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by Chen based on the same rationale previously discussed for claim 1 above, thereby omitted herein for brevity.

Regarding claim 10, Lee discloses wherein the accommodating member is a fixture on the first surface of the support body (annotated figure A above, 120 on first surface, “fixture” is interpreted as an object disposed on).

Regarding claim 11, Lee disclose wherein the support body further comprises at least one of a weight element, a battery, a motor, LED indicators, speakers, a temperature sensor or a communications module (due to alternative language of “one of ….. or”, just one of above recited elements need to be present, see Figs 13-14, [0147] lines 1-3: weight of mass center providing portion 610 / weight element). 

Regarding claim 15, Lee discloses an assembly of a self-righting supporting device and a medicament delivery device (Figs 1-5, a support portion 200 and a accommodation cap 100, syringe with needle N and needle support S; [0047] lines 1-7) comprising: an elongated medicament delivery device (Fig. 1, syringe with needle N and needle support S), having a longitudinal axis B (Fig. 1, syringe with needle is symmetrical along vertical extending direction of longitudinal axis), wherein the medicament delivery device (syringe with needle) has a proximal end and a distal end (Fig. 1, proximal end can be syringe plunger flange end (not shown), while distal end can be needle tip end of needle N); and a self-righting supporting device (Figs 1-5, a support portion 200 and a accommodation cap 100) comprising: a support body (200) for supporting the medicament delivery device (Fig. 1, syringe with needle; ([0050] lines 1-6; [0007] lines 1-7); a mass, a center of gravity and a shape ([0068] mass center weight portion 230; [0068] lines 1-4, 230 functions as center of mass of 200; Figs 1 and 4, curved shape of curved surface portion 211 of 230) such that when the support body is positioned on a substantially horizontal surface the support body moves from an unbalanced position to an upright position ([0015] lines 1-5; [0074] lines 2-8; [0014] line 1-4: principle of roly-poly toy; [0074] lines 4-8; [0083] lines 3-6); a proximally-facing first surface which faces generally upwards in an upright position of the self-righting supporting device (Figs 3 and 4, a top surface of 230; top surface of 230 faces upwards when both 100 and 200 are aligned vertically upright); a distally-facing convex second surface which faces generally downwards in an upright position of the self-righting supporting device (Fig. 4, bottom curved convex surface of 230 faces downwards when both 100 and 200 are aligned vertically upright), and configured to contact the substantially horizontal surface ([0067] lines 4-10: the curved surface portion 211 allowing the syringe safe cap assembly 1 to overall roll from side to side, and to stand lastly by the flat surface portion 212, thereby implying that the curved surface 211 would directly contact the horizontal ground surface during rolling from side to side of the syringe safe cap assembly until finally when standing by the flat surface portion 212 in the middle; [0073] describes of the reciprocating motion in right and left directions).
However, Lee fails to disclose where the second surface is a smooth hemispherical surface that does not comprise any flat portions and is rotationally symmetric with respect to a central axis A of symmetry that is substantially perpendicular to the first and second surfaces. 
However, Chen teaches where the second surface is a smooth hemispherical surface that does not comprise any flat portions and is rotationally symmetric with respect to a central axis A of symmetry that is substantially perpendicular to the first and second surfaces (referring to annotated figure B above, second surface is a smooth hemispherical surface without any flat portions, and appears to be rotationally symmetric with respect to a central axis through the middle of the hole (3) and balance block (12)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by Chen based on the rationale that the main body (1) of Chen appears to be much narrower and compact in size than the support portion 200 and housing portion 210 of Lee (see Fig. 4 of Lee versus Fig. 2 of Chen side-by-side), thus modifying the shape/structure of the support portion and housing portion thereby allowing for more supporting devices supporting medicament delivery devices assembled within the same space, which means space saving benefit is realized.  Meanwhile, even without the flat surface portion 212 of Lee, the curved bottom surface 2 of Chen will achieve the same final balancing and upright stabilization effect due to the presence of the balance block, see English translation copy for [0007] and [0009] from Chen. 

Regarding claim 16, Lee discloses wherein the support body (Figs 1-5, 200) of the self-righting supporting device (100 and 200) further comprises an accommodating member (Fig. 1, insert guide surface 120 of 100; [0083] lines 3-6) for receiving and supporting the medicament delivery device (120 support syringe with needle in an upright position, [0050] lines 1-4; [0077] lines 1-8).

Regarding claim 17, Lee discloses wherein the medicament delivery device is configured for insertion coaxially into the accommodating member of the support body by its distal end so as the proximal end of the medicament delivery device is pointing upwards (Fig. 1, needle end / distal end of syringe is inserted coaxially into 120 of 100, so that the syringe plunger flange / proximal end is pointing upward). 

Regarding claim 18, Lee discloses wherein the assembly further comprising a mechanical adaptor (Figs 3-5, engagement portion 113) configured for coaxially attachment to the accommodating member of the support body for holding the elongated medicament delivery device by the distal end (Fig. 1, syringe with needle N and needle support S securely held by 100 via 113), wherein the mechanical adaptor (113) has an outer shape that is configured to fit into the accommodating member (Lee: Figs 3 and 4, 113 fits into 120) and has an inner shape that is configured to receive within and to mate with the outer shape of the medicament delivery device distal end ([0047] lines 3-7).

Regarding claim 19, Lee discloses wherein the support body further comprises at least one of a weight element, a battery, a tungsten, LED indicators, loudspeakers, a temperature sensor, a chip with related data, a memory and a communication module able to communication with an external device or a combination thereof (due to alternative language of “one of ……. or”, jut one recited elements needs to be present, see Figs 13-14, [0147] lines 1-3: weight of mass center providing portion 610/weight element).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP3378515, hereinafter referred to as “Lee”), in view of Chen (TW M376430, hereinafter referred to as “Chen”) and further in view of Wartersian et al. (US 20200011477 A1, hereinafter referred to as “Wartersian”).

Regarding claim 6, Lee alone fails to disclose wherein the permanent attachment of the socket to the accommodating member is achieved by at least one of glue and snap-fit connection between the socket and a medicament delivery device, and between the socket and the accommodating member.  
However, Lee modified by Chen and Wartersian teach wherein the permanent attachment of the socket to the accommodating member (Chen: socket (see annotated figure B) attached to Lee: Figs 3 and 4, 120/accommodating member) is achieved by at least one of glue and 19snap-fit connection (Wartersian: [0010] last 4 lines; [0031] lines 7-9; Fig. 3, coupling 30) between the socket and a medicament delivery device (Chen: socket in annotated figure B above; Lee: Figs 3 and 4,  [0041] lines 1-4; [0042] lines 1-4; [0047] lines 1-7), and between the socket and the accommodating member (Chen: socket, annotated figure B above, Lee: Figs 3 and 4, 113 attached to 120, thus replacing 113 of Lee by socket of Chen, and attach to 120 of Lee; Wartersian: [0010] last 4 lines; [0031] lines 7-9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by Chen based on the same rationale previously discussed for claim 1 above, thereby omitted herein for brevity.
Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adopt the coupling 30 using snap-fit of Wartersian to attach the socket of Chen to the accommodating member (120) of Lee based on rationale as discussed in [0032] in entirety thereof of Wartersian, which explains about the benefit of the coupling 30 of the elongated region 12 to the base 14 for the utensil 100 so that the various components thereof would not be separated or uncoupled during operation, and thus preventing risk of misplacement of separated components of the  syringe safety cap assembly 1 of Lee.  Meanwhile, Wartersian qualifies as bona-fide analogous art (under MPEP 2141.01(a)) based on disclosed field of invention of a self-righting device configured with a weighted convex base holding an upright object.

Regarding claim 7, Lee fails to disclose wherein the socket holds a medicament delivery device to the self-righting device by releasable attachment to the accommodating member.
However, Lee modified by Chen and Wartersian teach wherein the socket (Chen: annotated figure B) holds a medicament delivery device (Lee: 113 holds syringe with needle, thus modifying 113 by socket of Chen, socket of Chen can hold syringe with needle) to the self-righting device (Lee: to 100 and 200) by releasable attachment to the accommodating member (Lee: 120/accommodating member; Wartersian: [0010] last 4 lines: removably attached, snap-fit and mechanical interference are all different versions of “releasable attachment” between elongated region and use portion).

Regarding claim 8, Lee alone fails to disclose wherein the releasable attachment to the accommodating member is achieved by at least one of a threaded coupling, a bayonet coupling or a friction-fit coupling between the socket and a medicament delivery device, and between the socket and the accommodating member. 
However, Lee modified by Chen and Wartersian teach wherein the releasable attachment to the accommodating member is achieved by at least one of a threaded coupling (Lee: 120/accommodating member; Wartersian: Fig. 3, threaded coupling 30; [0031] lines 5-9), a bayonet coupling or a friction-fit coupling (due to alternative language of “or”,  just one alternative would suffice, i.e. threaded coupling) between the socket  (see annotated figure B above, and hole 3 of Fig. 2 of Chen) and a medicament delivery device (Lee: Figs 3 and 4, 113, [0041] lines 1-4; [0042] lines 1-4; [0047] lines 1-7), and between the socket (Chen, annotated figure B)  and the accommodating member (Wartersian: [0010] last 4 lines; [0031] lines 7-9 and Lee: Figs 3 and 4, 113 attached to 120).  

Regarding claims 7 and 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify combined invention of Lee and Chen by Wartersian based on the same rationale as discussed for claim 6 above, thereby omitted herein for brevity. 
 
Claim(s) 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP3378515, hereinafter referred to as “Lee”) in view of Chen (TW M376430, hereinafter referred to as “Chen”), and further in view of Xu (US 20040198159, hereinafter referred to as “Xu”), and in further view of Thorne (US 20180093040, hereinafter referred to as “Thorne”). 

Regarding claim 12, Lee and Chen fail to disclose, teach or suggest wherein the support body further comprises at least a battery and a motor, where the motor may be activated to mix a diluent and a medicament contained in a medicament delivery device supported by the support body.  

However, Lee modified by Xu and Thorne teach wherein the support body (Xu; Figs 3A – 3E, wheel 24) further comprises at least a battery (Xu: [0053] lines 2-4, internal battery compartment inside wheel) and a motor (Xu: Figs 3C, drivetrain 28, [0030] lines 13-16, drivetrain 28 includes a motor) where the motor (part of 28) may be activated to mix a diluent and a medicament contained in a medicament delivery device (Thorne: abstract line 15, mixing syringe with diluent containing vessel, Figure 13, diluent 170, [0152] lines 4-6, liquid dose material 156 becomes freeze dry solid material 160) supported by the support body (Lee: syringe with needle supported by accommodation cap 100 and support portion 200, Fig. 1).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting device for a medicament delivery device of Lee by Thorne to include the mixing syringe of a diluent and a dose material, based on the motivations and suggestions as discussed in background section of instant application in [0003] and [0004] (applicant admitted prior art) detailing benefits of mixing syringe.  In addition, teachings from Xu can be further adapted to add the motor and battery so as to enable improved agitation and mixing of the diluents and medicament in the mixing syringe when held upright in the self-righting weighted support device. Because Xu teaches of solving the same problem for achieving upright self-righting/ roly-poly support of an object using a weighted center of mass in the base, therefore Xu qualifies as bona-fide analogous art under MPEP 2141.01(a). 

Regarding claim 13, Lee and Chen fail to disclose, teach or suggest wherein the support body further comprises at least a battery, a communications module and a motor, where the communications module through a wireless or direct contact obtain a status from a medicament delivery device supported by the support body to activate the motor to perform a movement of the support body, 20which movement indicates the status of the medicament delivery device supported by the support body.

However,  Xu teaches wherein the support body (Xu; Figs 3A – 3E, wheel 24)  further comprises at least a battery (Xu: [0053] lines 2-4), a communications module (Xu; [0050] line 4: microcontroller and receiver in LRP) and a motor (Xu: [0050] last 2 lines; Figs 3C, drivetrain 28, [0030] lines 13-16, drivetrain 28 includes a motor), where the communications module through a wireless or direct contact obtain a status from a medicament delivery device supported by the support body to activate the motor to perform a movement of the support body, 20which movement indicates the status of the medicament delivery device supported by the support body (Xu: [0050] wireless communication, [0028] line 9 describes sensors, and ([0050] last 2 lines: motors, while Thorne teaches a mixing syringe / medicament delivery device in Figs 8 and 13, which as describes in entirety of [0038] involves mixing step which can be benefited from detection by sensor taught by Xu to indicate completion of mixing and purging). 

Regarding claim 14, Lee and Chen fail to disclose, teach or suggest where the support body further comprises a battery, a communications module and at least an LED indicator or a speaker, where the communications module through a wireless or direct contact obtain a status from a medicament delivery device supported by the support body to visibly or audibly indicate a status of the medicament delivery device supported by the support body.  However, Lee modified by Xu and Thorne teach where the support body (Xu: Figs 3A – 3E, wheel 24) further comprises a battery (Xu: [0053] lines 2-4), a communications module (Xu: [0029] lines 7-17: remote control mode, wireless communication) and at least an LED indicator or a speaker (Xu :[0029] lines 13-17: speaker), where the communications module through a wireless or direct contact obtain a status from a medicament delivery device supported by the support body to visibly or audibly indicate a status of the medicament delivery device supported by the support body (Xu: [0050] teaches of wireless communication, [0028] line 9 describes sensors, and [0050] last 2 lines: motors,  [0029] lines 14-17, sound input/output, and speaker; while Thorne teaches a mixing syringe / medicament delivery device in Figs 8 and 13, which as describes in entirety of [0038] involves mixing step which can be benefited from detection by sensor of Xu to indicate completion of mixing and purging). 

Regarding claim 20, Lee and Chen fail to disclose, teach or suggest wherein the support body further comprises a motor configured for one of a status indicator by vibrating, agitating or swinging about the axis B and shaking the medicament delivery device. 

However, Lee modified by Xu and Thorne teach wherein the support body (Xu: Figs 3A – 3E, wheel 24) further comprises a motor (Xu: Figs 3C, drivetrain 28, [0030] lines 13-16, drivetrain 28 includes a motor) configured for one of a status indicator by vibrating, agitating or swinging about the axis B and shaking the medicament delivery device (Thorne: abstract line 15, mixing syringe with diluent containing vessel, Figure 13, diluent 170, [0152] lines 4-6, liquid dose material 156 becomes freeze dry solid material 160; a mixing syringe / medicament delivery device in Figs 8 and 13, which as describes in entirety of [0038] involves mixing step which can be benefited from the motor of Xu to provide vibrating, agitating to reach completion of mixing and purging).

Regarding claims 13, 14 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by Xu and Thorne based on the same rationale as previously discussed for claim 12 above, thereby omitted herein for brevity. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Schatz (US 3921331) discloses a roly-poly weighted toy with a socket structure near bottom therein.   Smith (GB 2443257A) discloses a self-righting assembly with a hemispherical base that has a socket structure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632  
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632